DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13, 15-21, 24, 26-29, and 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a method for forming a décor on a substrate including forming at least one portion in the surface of the substrate, the at least one portion having an extension in a plane situated lower than or above a plane of the surface of the substrate, and digital printing a décor on the surface of the substrate, and on said at least one portion, with a single-pass printer comprising at least one common print bar, wherein the décor continuously extends over the surface of the substrate and said at least one portion as to the context of claim 1.
The prior art fails to teach or render obvious a method for forming a décor on a substrate including dividing the substrate at said gap for forming a first panel and a second panel, and forming a mechanical locking system at said gap, wherein when the first panel and the second panel are joined by the mechanical locking system, the décor on said first portion is synchronized with the décor on said second portion such that the décor of the first portion continuously extends into the décor of the second portion as to the context of claim 20.

The prior art fails to teach or render obvious a method for forming a décor on a substrate including dividing the substrate at the gap to form a first panel and a second panel, and forming a mechanical locking system from a portion of the gap, wherein the décor of the first portion is synchronized with the décor of the second portion and continuously extends into the décor of the second portion when the first portion is placed adjacent to the second portion as to the context of claim 27.
The prior art fails to teach or render obvious a set of building panels wherein the first panel and the second panel are provided with a digitally printed décor, wherein the first panel and the second panel further comprise a mechanical locking system formed from a gap between the first and second panel, and wherein the décor of the first panel and the décor of the second panel are synchronized such that the décor is continuously extending over the first panel to the second panel when the first and second panel are joined as to the context of claim 40.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713